DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are allowed. 

	Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: As to claim 1, the following
limitations are novel and not obvious over the art of record in combination with the remaining
limitations “identifying a first communication path from the relay network node to a first anchor network node of the wireless communications system, wherein the first communication path is associated with a first hop-count and a first quality of service (QoS); identifying a second communication path from the relay network node to a second anchor network node of the wireless communications system, wherein the second communication path is associated with a second hop-count and a second QoS; and transmitting a signal indicating at least one of the first hop-count or the second hop-count, wherein the first hop- count indicates a number of links between the relay network node and the first anchor network node, and the second hop-count indicates a number of links between the relay network node and the second anchor network node.“. 

As to claims 2-11, the claims are allowed as being dependent from an allowable claim.

As to claim 12, the claim are allowed as applied to claim 1 above with similar limitations.

As to claims 13-24, the claims are allowed as being dependent from an allowable claim.

As to claim 25, the claim are allowed as applied to claim 1 above with similar limitations.

As to claims 26 and 27, the claims are allowed as being dependent from an allowable claim.

As to claim 28, the claim are allowed as applied to claim 1 above with similar limitations.

As to claims 29 and 30, the claims are allowed as being dependent from an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM SHARMA/            Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467